DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 8-13) in the reply filed on January 31, 2022 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: NETWORK DEVICE FOR DETERMINING SEARCH SPACES.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
None of the instant claims invoke U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017039737 A1 to INTEL [provided by Applicant].
As to claim 8, INTEL discloses a network device (para. 0039, UE), the network device comprising: at least one processor (para. 0067, processor(s)); a memory storing instructions executable by the at least one processor, wherein the instructions, when executed by the at least one processor, instruct the at least one processor (para. 0114-0115, memory and processor executing programs) to: determine search spaces of at least two downlink control channels (para. 0040, UE monitors search spaces for common B-PDCCH and UE-specific B-PDCCH), wherein separately determine, in the search spaces, resources occupied by the at least two downlink control channels (para. 0039, distributed and localized CRB allocation), wherein resources scheduled by the at least two downlink control channels belong to one carrier (para. 0039, the distributed CRB allocation and the localized CRB allocation can be multiplexed within a subframe (i.e. multiplexing reads on one carrier); para. 0016, alternatively CoMP reads on one carrier); and obtain the at least two downlink control channels by using the resources (para. 0039-0040, monitoring search spaces, determining B-PDCCHs after monitoring).

As to claim 9, INTEL further discloses the network device according to claim 8, wherein the search spaces of the at least two downlink control channels are the same (fig. 4, UE-specific and common search spaces have same CRB set size), and wherein when determining the search spaces of the at least two downlink control channels, the 

As to claim 10, INTEL further discloses the network device according to claim 8, wherein the search spaces of the at least two downlink control channels are different (para. 0040, UE monitors search spaces for common B-PDCCH and UE-specific B-PDCCH; fig. 4, different CRB set size in CRBs between spaces), and wherein when determining the search spaces of the at least two downlink control channels, the instructions further instruct the at least one processor to: separately determine resources occupied by the search spaces of the at least two downlink control channels, wherein the resources occupied by the search spaces of the at least two downlink control channels are different, and wherein the resource comprises a frequency domain resource or a time domain resource (para. 0040, In one configuration, the UE can monitor both distributed CRB search spaces and localized CRB search spaces in a given subframe. For example, a common B-PDCCH with a distributed CRB allocation can be transmitted in one or more subframes, and a UE- specific B-PDCCH with an either a distributed CRB allocation or a localized CRB allocation can be transmitted in one or more subframes; fig. 1, subframe has time and frequency, note different CRBs); and separately determine the search spaces of the at least two downlink control channels based on the resources (para. 0041,  A B-PDCCH candidate in a search space can be determined by two components - a CRB set and a control channel element (CCE) set within the CRB set).

As to claim 11, INTEL further discloses the network device according to claim 10, wherein when separately determining the resources occupied by the search spaces of 

As to claim 12, INTEL further discloses the network device according to claim 10, wherein when separately determining the resources occupied by the search spaces of the at least two downlink control channels, the instructions further instruct the at least one processor to: determine second resource configuration information (para. 0040, In one configuration, the UE can monitor both distributed CRB search spaces and localized CRB search spaces in a given subframe; Note: the term second is arbitrary and any configuration reads upon it); and determine, based on the second resource 

As to claim 13, INTEL further discloses the network device according to claim 10, wherein when separately determining the resources occupied by the search spaces of the at least two downlink control channels, the instructions further instruct the at least one processor to: determine third resource configuration information  (para. 0040, In one configuration, the UE can monitor both distributed CRB search spaces and localized CRB search spaces in a given subframe; Note: the term third is arbitrary and any configuration reads upon it); and determine, based on the third resource .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190089509 A1 discloses a NB-PDCCH search space and processing of one channel (para. 0040, 0042).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463